Citation Nr: 0316957	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  98-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease (GERD), to include as due to 
undiagnosed illness. 

2.  Entitlement to service connection for neck pain, to 
include as due to undiagnosed illness. 

3.  Entitlement to an increased evaluation for arthralgia and 
swelling of the hands, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On June 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from each health care 
provider identified by the veteran in the 
release forms received at the Board in 
April 2003, to include any records since 
1995 from Orlando Ricalde, M.D., 105 Omni 
Drive, Seneca, South Carolina 29672.  

2.  Following the completion of the 
foregoing, schedule the veteran for a VA 
orthopedic examination.  The claims 
folder must be provided to and reviewed 
by the examiner prior to examination.  
All indicated tests must be conducted.  
In reviewing the folder, the orthopedist 
should note that the appellant is service 
connected for a right shoulder disorder, 
right ulnar neuropathy, arthralgia of 
both hands, and for left wrist pain with 
cubital tunnel syndrome.  In May and June 
1995, while on active duty, he was 
treated for neck pain, and a November 
1996 cervical x-ray study showed 
questionable neuro foraminal stenosis at 
right C-6-7, and C7-T1.  

(a) The orthopedist must identify whether 
the veteran has a neck disorder.  If so, 
an opinion must be offered whether it is 
at least as likely as not that the 
disorder is related to service.  If 
cervical arthritis is diagnosed the 
significance, if any, of the November 
1996 findings must be explained.  That 
is, did the November 1996 study indicate 
early evidence of arthritis?
Further, the orthopedist should examine 
the veteran's hands in order to evaluate 
the current nature and extent of any 
arthralgia and/or swelling.  The range of 
motion of each hand, to include all 
fingers of each hand, should be reported.  
Any neurological dysfunction of the hands 
and/or fingers should be noted.  

(b)  With respect to the hand disorder, 
and in accordance with DeLuca Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion 
explaining how these factors result in 
any limitation of motion.  If the veteran 
describes flare- ups of pain, the 
examiner must opine whether there is 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  The examination report should be 
typed.

3.  Following the completion of step one 
the veteran should also be scheduled for 
an examination by a gastroenterologist to 
determine the nature and etiology of any 
diagnosed gastrointestinal disability, to 
include a hiatal hernia, and/or 
gastroesophageal reflux disease.  The 
claims folder must be provided to and 
reviewed by the examiner prior to 
examination.  All indicated tests must be 
conducted.  Following the examination, 
the gastroenterologist must opine whether 
it is at least as likely as not that any 
diagnosed disorder is related to the 
appellant's active duty service.  A 
complete rationale must be offered for 
any opinion presented.  The examination 
report should be typed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





